                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

  UNITED STATES OF AMERICA                        )
                                                  )      Case No. 4:18-cr-6
  v.                                              )
                                                  )      Judge Travis R. McDonough
  COREY CARLOS GARRETT                            )
                                                  )      Magistrate Judge Christopher H. Steger
                                                  )


                                               ORDER



          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 83) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

 to Count One of the one count Superseding Indictment; (2) accept Defendant’s guilty plea to

 Count One of the one count Superseding Indictment; (3) adjudicate Defendant guilty of

 possession of a firearm by a convicted felon in violation of 18 U.S.C. § 922(g)(1); and (4) order

 that Defendant remain in custody pending sentencing or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

 and recommendation (Doc. 83) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s motion to withdraw his not guilty plea to Count One of the one count

          Superseding Indictment is GRANTED;

       2. Defendant’s guilty plea to Count One of the one count Superseding Indictment is

          ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of possession of a firearm by a convicted felon

          in violation of 18 U.S.C. § 922(g)(1); and



Case 4:18-cr-00006-TRM-CHS Document 84 Filed 04/30/21 Page 1 of 2 PageID #: 260
    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on July 30, 2021, at

       2:00 p.m.

    SO ORDERED.


                                           /s/ Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 4:18-cr-00006-TRM-CHS Document 84 Filed 04/30/21 Page 2 of 2 PageID #: 261
